Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ogata et al., US PGPUB 2019/0391392 hereinafter referenced as Ogata in view of Masuya, WO 2017090464.



As to claim 1, Ogata discloses a head-up display device comprising: a display unit configured to output display light to display that displays such that a virtual image as a three-dimensional image is displayed at a display position and at an inclination angle when viewed from a viewpoint ([0046] Projection unit 4 receives light that is output from irradiation unit 3 and is transmitted through screen 1 as incident light, and projects the incident light onto windshield 101 (refer to FIG. 1) to be reflected, thereby projecting virtual image 300 (refer to FIG. 1) in target space 400 (refer to FIG. 1));
a display position control unit configured to at least adjust the display position of the virtual image in an up-down direction (controller 5, fig. 3); and
a display angle control unit configured to, in response to elevating the display position of the virtual image in the up-down direction, increase the inclination angle of the virtual image such that a far side of the virtual image moves upward toward the viewpoint by controlling three-dimensional data for controlling an arrangement of the virtual image or the inclination angle of the virtual image ([0052] the viewing distance to virtual image 300 changes according to a position of screen 1 in movement direction).
Ogata does not explicitly disclose the display angle control unit to control the three-dimensional data.
However, in the same endeavor, Masuya discloses a display angle control unit to control the three-dimensional data (as shown in figs. 3 and 4, in the case of adjusting the relative angle between the first image display unit 10 and the second image display unit 20, the display control unit 50 corrects the adjustment amount that is changed so that the angle between the 1st virtual image display surface 100 and the 2nd virtual image display surface 200 becomes variable, and the more elaborate three-dimensional expression is attained).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Ogata to further include Masuya’s virtual image control method in order to improve user’s experience.

As to claim 6, Ogata discloses a head-up display device comprising: a display unit configured to output display light to display a virtual image as a three-dimensional image at a display position and at an inclination angle when viewed from a viewpoint ([0046] Projection unit 4 receives light that is output from irradiation unit 3 and is transmitted through screen 1 as incident light, and projects the incident light onto windshield 101 (refer to FIG. 1) to be reflected, thereby projecting virtual image 300 (refer to FIG. 1) in target space 400 (refer to FIG. 1));
a display position control unit configured to at least adjust the display position of the virtual image in an up-down direction by controlling three-dimensional data for controlling an arrangement of the virtual image (controller 5, fig. 3); and
a display angle control unit configured to, in response to elevating the display position of the virtual image in the up-down direction, increase the inclination angle of the virtual image such that a far side of the virtual image moves upward toward the viewpoint by controlling the three-dimensional data for controlling the arrangement of the virtual image or the inclination angle of the virtual image ([0052] the viewing distance to virtual image 300 changes according to a position of screen 1 in movement direction).
Ogata does not explicitly disclose the display angle control unit to control the three-dimensional data.
However, in the same endeavor, Masuya discloses a display angle control unit to control the three-dimensional data (as shown in figs. 3 and 4, in the case of adjusting the relative angle between the first image display unit 10 and the second image display unit 20, the display control unit 50 corrects the adjustment amount that is changed so that the angle between the 1st virtual image display surface 100 and the 2nd virtual image display surface 200 becomes variable, and the more elaborate three-dimensional expression is attained).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Ogata to further include Masuya’s virtual image control method in order to improve user’s experience.

As to claim 7, Ogata discloses a head-up display device for a vehicle, the head-up display device comprising: a display unit configured to output display light to display a virtual image at a display position to be viewed from a viewpoint ([0046] Projection unit 4 receives light that is output from irradiation unit 3 and is transmitted through screen 1 as incident light, and projects the incident light onto windshield 101 (refer to FIG. 1) to be reflected, thereby projecting virtual image 300 (refer to FIG. 1) in target space 400 (refer to FIG. 1)), 
([e.g. second end 112 of screen 1, fig. 3) end and 2) a top end (e.g. first end 111 of screen 1, fig. 3), and 
wherein the display light is output to display the virtual image at an inclination angle such that the top end of the virtual image is disposed farther away from the viewpoint than the bottom end in a front-back direction of the vehicle ([0059] Accordingly, for example, when irradiation unit 3 irradiates screen 1 moving along second direction X2 with light from first end part 111 toward second end part 112, second virtual image 302 that is visually recognized while being erected upright on road surface 600 at the certain distance from user 200 is projected);
a display position control unit configured to adjust the display position of the virtual image in an up-down direction of the vehicle (controller 5, fig. 3); and
a display angle control unit configured to adjust the inclination angle of the virtual image based on the adjustment of the display position ([0052] the viewing distance to virtual image 300 changes according to a position of screen 1 in movement direction),
wherein when the display position of the virtual image is adjusted to a first display position, the inclination angle of the virtual image is adjusted to a first inclination angle such that a height difference between the top end and the bottom end is set to a first height difference ([0052] in a case where an irradiation position on front surface 11 of screen 1 on which the light is emitted from irradiation unit 3, that is, a position of luminescent spot B1 is constant, when screen 1 moves toward first direction X1, a distance from eyes (eye point) of user 200 to virtual image 300 (hereinafter, also referred to as a “viewing distance”) becomes shorter), and
([0052] in contrast, in the case where the position of luminescent spot B1 on front surface 11 of screen 1 is constant, when screen 1 moves toward second direction X2, the viewing distance to virtual image 300 becomes longer).
Ogata does not explicitly disclose the display angle control unit to control the three-dimensional data.
However, in the same endeavor, Masuya discloses a display angle control unit to control the three-dimensional data (as shown in figs. 3 and 4, in the case of adjusting the relative angle between the first image display unit 10 and the second image display unit 20, the display control unit 50 corrects the adjustment amount that is changed so that the angle between the 1st virtual image display surface 100 and the 2nd virtual image display surface 200 becomes variable, and the more elaborate three-dimensional expression is attained).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Ogata to further include Masuya’s virtual image control method in order to improve user’s experience.


As to claim 2, the combination of Ogata and Masuya discloses the head-up display device according to claim 1. The combination further disclose the display angle control unit is configured to adjust the inclination angle in a range where the far side of the virtual image is not located below a near side of the virtual image in the up-down direction (Ogata, [0052] the viewing distance to virtual image 300 changes according to a position of screen 1 in movement direction).

As to claim 3, the combination of Ogata and Masuya discloses the head-up display device according to claim 1. The combination further disclose the display position control unit is further configured to adjust the display position of the virtual image in a right to left direction, and wherein, when the display position control unit moves the display position of the virtual image to right or left in the right to left direction, the display angle control unit increases the inclination angle such that the far side of the virtual image moves upward toward the viewpoint (Ogata, [0006] When forming a second virtual image serving as the virtual image on a second virtual plane whose inclination angle with respect to the optical axis of the projection unit is larger than the predetermined value, the controller is configured to move the screen in the movement direction).

As to claim 4, the combination of Ogata and Masuya discloses the head-up display device according to claim 1. The combination further disclose a viewpoint height acquisition means configured to acquire a height of the viewpoint, wherein when the height of the viewpoint acquired from the viewpoint height acquisition means is low, the (Ogata, drive unit 2 can move screen 1 along movement direction X in both first direction X1 and second direction X2 opposite to each other).

As to claim 5, the combination of Ogata and Masuya discloses the head-up display device according to claim 2. The combination further disclose the display position control unit is further configured to adjust the display position of the virtual image in a right to left direction, and wherein, when the display position control unit moves the display position of the virtual image to right or left in the right to left direction, the display angle control unit increases the inclination angle such that the far side of the virtual image moves upward toward the viewpoint (Ogata, [0038] second direction X2 for example, is a direction indicated by arrow “X2” (a left direction in FIG. 3), which is a direction in which screen 1 approaches irradiation unit 3, that is, a direction in which screen 1 separates from projection unit 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375.  The examiner can normally be reached on Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAHLU OKEBATO/Primary Examiner, Art Unit 2625                                                                                                                                                                                                        8/12/2021